 1 McGREGOR W. SCOTT
   United States Attorney
 2 LYNN TRINKA ERNCE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States of America

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         Case No. 2:19-mc-00058-MCE-EFB

12                Plaintiff,                           [PROPOSED] FINDINGS AND
                                                       RECOMMENDATIONS FOR FINAL ORDER
13                             v.                      OF GARNISHMENT (BANK, STOCKS OR
                                                       BROKERAGE ACCOUNTS)
14   RAJESHWAR SINGH,
                                                       Criminal Case No. 2:13-cr-00084-GEB
15                Defendant and Judgment Debtor.

16   WELLS FARGO BANK, N.A.,
     (and its Successors and Assignees)
17
                  Garnishee.
18

19          The Court, having reviewed its files and United States of America’s Request for Findings and

20 Recommendations for Final Order of Garnishment (Bank, Stocks, or Brokerage Accounts), and good

21 cause appearing therefor, hereby recommends a final order of garnishment be granted.

22          Accordingly, IT IS RECOMMENDED that:

23          1.     The United States’ Request for Findings and Recommendations for Final Order of

24 Garnishment be GRANTED;

25          2.     Garnishee Wells Fargo Bank, N.A. be directed to liquidate and pay to the Clerk of the

26 Court the entire balance in the bank Account Numbers ***1469, ***4318, and ***5160, within fifteen

27 (15) days of the filing of the Final Order;

28 ///
      [Proposed] FINDINGS AND
      RECOMMENDATIONS FOR FINAL
      ORDER OF GARNISHMENT                             1
 1          3.     Payment shall be made in the form of a cashier’s check, money order or company draft,

 2 made payable to the Clerk of the Court and delivered to the United States District Court, Eastern District

 3 of California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

 4 (2:13-cr-00084-GEB) shall be stated on the payment instrument.

 5          4.     The United States is entitled to recover a $192,828.80 litigation surcharge after

 6 satisfaction of the judgment in the criminal case denominated as United States v. Rajeshwar Singh, et

 7 al., Case No. 2:13-cr-00084-GEB (ECF 259);

 8          5.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 9 case, if necessary; and

10          6.     This garnishment shall be terminated once the Garnishee makes its payment to the Clerk

11 of the Court.

12          These findings and recommendations are submitted to the United States District Judge assigned

13 to the case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

14 with these findings and recommendations, any party may file written objections with the court and serve

15 a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s Findings

16 and Recommendations.” Failure to file objections within the specified time may waive the right to

17 appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,

18 951 F.2d 1153, 1156-57 (9th Cir. 1991).

19

20 Dated: June 11, 2019                                  ______________________________________
                                                         EDMUND F. BRENNAN
21                                                       United States Magistrate Judge
22

23

24

25

26

27

28
      [Proposed] FINDINGS AND
      RECOMMENDATIONS FOR FINAL ORDER
      OF GARNISHMENT                                    2
